         Case 1:20-cv-03315-ER Document 106 Filed 10/26/20 Page 1 of 1




By ECF                                                            October 26, 2020

The Honorable Edgardo Ramos
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, N.Y. 10007


       Re: Fernandez-Rodriguez et al. v. Licon-Vitale, No. 20 Civ. 3315 (ER)

Dear Judge Ramos:

       Pursuant to the Court’s order of August 30, 2020, ECF No. 97, the parties write jointly to
apprise the Court of the status of discovery in this matter.

        Discovery that had previously been agreed to by the parties is well underway, with
Interrogatories and Requests for Production served and answered by the dates set forth in the
parties’ letter of July 16, 2020 and the Court’s order of August 30, 2020. ECF No. 90; ECF No.
97. Respondent produced non-email documents and information responsive to these requests
on September 21, 2020 and October 6, 2020. Although Respondent has completed its collection
of e-mails from the agreed upon custodians, in light of the parties’ ongoing discussions to
narrow the scope of the production, Respondent has not yet produced e-mails responsive to
Petitioner’s requests. The parties recently agreed to a narrowed scope of requests, however, and
Respondent expects to begin producing e-mails soon. Respondent will endeavor to have
production substantially complete by December 4, 2020.

         Given that e-mail discovery remains outstanding, Petitioners have not yet determined
what additional discovery (beyond what was previously agreed) may be necessary. The parties
therefore respectfully request that the Court provide the parties until December 18, 2020, to
file a joint letter regarding the need for further discovery.

                                                                  Respectfully submitted,


                                                                  s/ Arlo Devlin-Brown____
                                                                  Arlo Devlin-Brown
                                                                  Andrew A. Ruffino
                                                                  Alan Vinegrad
                                                                  Timothy C. Sprague
cc: Counsel for Respondent (by ECF)
